UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 under the Securities Exchange Act of 1934 For the month of November 2010 Commission File Number: 000-51694 IncrediMail Ltd. (Translation of registrant's name into English) 4 HaNechoshet Street, Tel-Aviv, Israel 69710 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-FxForm 40-F o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Indicate by check mark whether by furnishing the information contained in this Form, the registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes oNo x If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- IncrediMail Ltd. This report on Form 6-K consists of IncrediMail Ltd.‘s notice and proxy statement regarding its Annual General Meeting of shareholders scheduled to be held on December 30, 2010, along with the proxy card to be used by shareholders for voting. A copy of the notice and proxy statement and the proxy card are annexed hereto as Exhibit 1 and Exhibit 2, respectively, and are incorporated herein by reference. This Form 6-K is hereby incorporated by reference into IncrediMail Ltd.'s Registration Statements on Form S-8 (Registration Nos. 333-152010 and 333-133968). Exhibits Exhibit 1 Notice and Proxy Statement dated November 15, 2010, relating to the Annual General Meeting of the registrant’s shareholders scheduled to be held on December 30, 2010. Exhibit 2 Proxy Card, dated December 30, 2010, relating to the Annual General Meeting of the registrant’s shareholders scheduled to be held on December 30, 2010. Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. IncrediMail Ltd. Date: November 15, 2010 By: /s/Yacov Kaufman Yacov Kaufman Chief Financial Officer
